—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered November 30, 1993, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The record supports the conclusion that the defendant effectively waived his right to appeal (see, People v Callahan, 80 NY2d 273; People v Khan, 201 AD2d 586). Mangano, P. J., Balletta, Pizzuto and Santucci, JJ., concur.